            Case 1:18-cv-00121-RCL Document 24 Filed 06/06/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 WILDEARTH GUARDIANS,

                Plaintiff,

                       v.
                                                 Civil Action No. 18-0121 (RCL)
 U.S. BUREAU OF LAND
 MANAGEMENT,

         Defendant.


   JOINT STIPULATION OF SETTLEMENT AND DISMISSAL WITH PREJUDICE

       Plaintiff (“Wildearth Guardians”) and Defendant (“U.S. Bureau of Land Management”)

hereby settle and compromise the above-captioned case brought under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 522, and any claim for attorneys’ fees and litigation costs

related to this action on the following terms:

       1.       Plaintiff agrees to dismiss this case with prejudice.

       2.       Defendant shall pay Plaintiff in total the amount of $4,740.43 (four thousand

seven hundred forty dollars and forty-three cents) in full and complete satisfaction of Plaintiff’s

claims for fees, costs, and litigation expenses under the FOIA in the above-captioned matter.

This payment shall constitute full and final satisfaction of any and all of Plaintiff’s claims for

fees, costs, and litigation expenses in the above-captioned matter, and it is inclusive of any

interest. Payments shall be made through an electronic funds transfer as soon as practicable from

the date of signing this Stipulation. Plaintiff shall provide the necessary information to process

this payment.

       3.       Upon the execution of this Stipulation, Plaintiff hereby releases and forever

discharges Defendant, and its successors, the United States of America, and any department,
              Case 1:18-cv-00121-RCL Document 24 Filed 06/06/19 Page 2 of 3



agency, or establishment of the United States, and any officers, employees, agents, successors, or

assigns of such department, agency, or establishment, from any and all claims and causes of

action, including any and all past, present, or future claims for attorneys’ fees, costs or litigation

expenses, that Plaintiff asserts or could have asserted in connection with the above-captioned

litigation.

        4.        The undersigned counsel represent that they are authorized to make this

agreement on behalf of their clients.

        5.        This Stipulation shall be binding upon and inure to the benefit of the parties

hereto and their respective successors and assigns.

        6.        Execution of this Stipulation by the parties constitutes a dismissal of this action

with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), effective upon filing

with the Court.

        7.        The parties acknowledge that this Stipulation is entered solely for the purpose of

settling the remaining merits claims in this action without further litigation, and it shall not be

construed as evidence or as an admission regarding any issue of law or fact, or regarding the

truth or validity of any allegation or claim raised in this action, or as evidence or as an admission

by the Defendant regarding Plaintiff’s entitlement to attorney’s fees and other litigation costs

under the FOIA.

        8.        The Stipulation is effective on the date by which both parties have executed the

Stipulation. The parties may execute this Stipulation in counterparts, each of which constitutes

an original and all of which constitute one and the same Stipulation. Facsimiles and PDF

versions of signatures shall constitute acceptable, binding signatures for purposes of this

Stipulation.



                                                    2
             Case 1:18-cv-00121-RCL Document 24 Filed 06/06/19 Page 3 of 3



        9.       This Stipulation may not be amended, modified, waived, or supplemented except

by written instrument executed by duly authorized representatives of both parties.

        10.      The parties understand that this Stipulation contains the entire agreement between

Plaintiff and Defendant; that no promise or inducement has been made except as set forth herein;

and that no representations, oral or otherwise, between Plaintiff and Federal Defendant, or their

respective counsel, not included herein shall be of any force and effect.

        11.      If any paragraph or portion of this Stipulation is determined to be unenforceable,

the remainder of this Stipulation shall remain in full force and effect.

        12.      The parties agree that either party may disclose this Stipulation and information

pertaining to it, to the public.


Dated: June 6, 2019


/s/ Kelly. E. Nokes                                JESSIE K. LIU, D.C. Bar. No. 472845
Kelly E. Nokes, Bar No. MT0001                     United States Attorney
Western Environmental Law Center
208 Paseo Del Pueblo Sur, No. 602                  DANIEL F. VAN HORN, D.C. Bar No. 924092
Taos , NM 87571                                    Chief, Civil Division
(575) 613-8051
nokes@westernlaw.org                               By:/s/ Derek S. Hammond
                                                   DEREK S. HAMMOND, D.C. Bar No. 1017784
Plaintiff’s Counsel                                Assistant United States Attorney
                                                   555 Fourth Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-2511
                                                   derek.hammond@usdoj.gov

                                                   Defendant’s Counsel




                                                  3
